UNITED STATES COURT OF APPEALS
                 For the Fifth Circuit



                     No. 00-51051
                   Summary Calendar



               MARIA CAMACHO CASTRUITA,

                                          Plaintiff-Appellant,


                        VERSUS


              THE ARBORETUM GROUP, INC.,

                                           Defendant-Appellee.

*******************************************************

            ______________________________

                     No. 00-51096
                   Summary Calendar



               MARIA CAMACHO CASTRUITA,

                                           Plaintiff-Appellee,


                        VERSUS


              THE ARBORETUM GROUP, INC.,

                                          Defendant-Appellant.
            Appeals from the United States District Court
                  For the Western District of Texas
                               (A-00-CV-60-JN)
                                June 14, 2001
Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.

PER CURIAM:*

       This is a suit between an employee/plaintiff, Maria Camacho

Castruita (“Castruita”), and her employer/defendant, The Arboretum

Group, Inc. (“Arboretum”), over benefits and remedies over an

occupational injury sustained by Castruita during the course of her

employment by Arboretum.        When she started to work at Arboretum,

Castruita voluntarily elected to participate in Arboretum’s ERISA-

Qualified Occupational Injury Benefit Plan (the “Plan”) which

contained a waiver of her common law right to suit in exchange for

eligibility under the Plan.       Subsequently, Castruita sustained an

injury and made claim for, accepted, and retained benefits under

the Plan.       Thereafter, she sued Arboretum in state court on a

common    law    negligence    claim.       Arboretum    answered     claiming

peremption under ERISA and removed to federal court.                Both sides

moved for summary judgment and their motions were referred to the

magistrate judge for report and recommendation. Both parties filed

motions for sanctions against the other party and such motions were

also     referred   to   the     magistrate      judge   for   report      and


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
recommendation.     After de novo review of the magistrate’s report

and recommendations, the district judge granted summary judgment in

favor of Arboretum and denied Arboretum’s motion for sanctions but

granted Castruita’s motion for sanctions in the amount of $500.

Castruita filed a timely notice of appeal as to the grant of

summary judgment in favor of Arboretum (No. 00-51051) and Arboretum

filed a notice of appeal as to the grant of sanctions in favor of

Castruita (No. 00-51096).       Both appeals were consolidated by

agreement in this Court.

     We have carefully reviewed the briefs, the record excerpts,

the reply briefs, and relevant portions of the record in each

appeal.   For the reasons stated by the magistrate judge in his

report and recommendations, which were adopted by the district

judge, we affirm the final judgment entered in this case by the

district court.

                  AFFIRMED.




                                  3